DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 17 December 2021.  These drawings are acceptable.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The specification (e.g., see “… In the present description, the terms "light" and "optical" are used to refer to electromagnetic radiation … not limited to visible light, but can also include, for example, terahertz, infrared, and ultraviolet wavelength ranges …” in paragraph 13) serves as a glossary (MPEP § 2111.01) for the claim term “optical”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1, 4-6, 8, 9, 13-15, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dakin et al. (Detection of gases by correlation spectroscopy, Sensors and Actuators B Vol. 90, no. 1-3 (April 2003), pp. 124–131) in view of Yamate et al. (US 6,437,326).
	In regard to claim 1, Dakin et al. disclose a method for detecting a given gas species present in a gaseous sample, the method comprising:
(a) a first optical pulse and a second optical pulse, each of the first and second optical pulses having a duration and carrying optical power (e.g., “… light from two spectrally-similar light sources … switching is facilitated by driving the two sources in anti-phase …” in the first section 2.1 paragraph) within an excitation spectrum encompassing at least one absorption spectral band of the given gas species, the first optical pulse e.g., see “100%” in the “Reference Cell” in Fig. 1) and attenuating the first optical pulse at the at least one absorption band (e.g., “… light from two spectrally-similar light sources is combined after passing one beam through a reference gas and the other not … light component which passed through the sample of gas in the reference cell will contain less light on the spectral absorption lines specific to the gas, having, at each specific wavelength, lost energy in accordance with Lambert’s law …” in the second section 2.1 paragraph);
(b) temporally delaying the first and second optical pulses from one another (e.g., “… driving the two sources in anti-phase … consequence of this arrangement is a beam of two temporally-diplexed components of similar net intensities …” in the first two section 2.1 paragraphs);
(c) splitting each one of the temporally delayed first and second optical pulses into a measurement optical pulse and a reference optical pulse to generate temporally delayed measurement optical pulses and temporally delayed reference optical pulses (e.g., see the second of the “Beamsplitters” in Fig. 1 that direct first portions of the temporally delayed first and second optical pulses to “Reference Signal Detector” and second portions of the temporally delayed first and second optical pulses to “Measurement Signal Detector” wherein the first portions can be labeled as temporally delayed reference optical pulses and the second portions can be labeled as temporally delayed measurement optical pulses);
(d) propagating the temporally delayed measurement optical pulses across the gaseous sample (e.g., see “Unknown %” in the “Measurement Cell” in Fig. 1);
e.g., see “Measurement Signal Detector” in Fig. 1);
(f) measuring reference signal values of the temporally delayed reference optical pulses using a reference optical detector (e.g., see “Reference Signal Detector” in Fig. 1), the reference signal values being indicative of the values of the first and second optical pulses in absence of any propagation across the gaseous sample (e.g., “… net intensity modulation of the combined beams is set to zero before it is passed through the measurement cell … modulation index of the combined signals monitored by the reference detector …” in the first section 2.1 paragraph and the second section 4 paragraph); and
(g) detecting the presence of the given gas species in the gaseous sample based on the measurement signal values and the reference signal values (e.g., “… After passing through the measurement cell, the beam in our arrangement is finally directed onto an optical detector by means of which the intensity modulation is ascertained. When this modulation component is divided by the mean DC optical intensity, an intensity modulation index is found and a useful quantitative measure of the gas concentration is achieved …” in the second section 2.1 paragraph).
The method of Dakin et al. lacks an explicit description that the “… beam of two temporally-diplexed components …” is generated by splitting a primary optical pulse.  However, Yamate et al. teach (second and third column 6 paragraphs, last column 7 paragraph to second column 8 paragraph, and first column 10 paragraph) that “… splitter … coupler … two pulses are received at the spectrometer for each pulse of the ”.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to generate the “… beam of two temporally-diplexed components …”of Dakin et al. by splitting (via a beam splitter) a primary optical pulse (from a single source), in order to eliminate the cost of a second source by TDM.
	In regard to claim 4 which is dependent on claim 1, Dakin et al. also disclose that the measurement signal values and the reference signal values are indicative of one of a peak optical power and energy of the corresponding optical pulses (e.g., “… change in detected intensity modulation index of the complementary-modulated sources may be related to a quantiﬁable concentration of the desired gas species in the measurement cell …” in the first section 2.2 paragraph).
	In regard to claim 5 which is dependent on claim 1, Dakin et al. also disclose that the given gas species is distributed along a gas cell (e.g., see “Unknown %” in the “Measurement Cell” in Fig. 1).
	In regard to claim 6 which is dependent on claim 1, Dakin et al. also disclose generating the first and second optical pulses, said generating and said measuring steps being synchronized with one another (e.g., “… modulation index of the combined signals monitored by the reference detector … Both this signal, and that of the measurement detector, is monitored ” in the second section 4 paragraph).
	In regard to claim 8 which is dependent on claim 1, Dakin et al. also disclose that the temporal delay exceeds the duration of either of the first and second optical pulses (e.g., “… driving the two sources in anti-phase … consequence of this arrangement is a beam of two temporally-diplexed components of similar net intensities …” in the first two section 2.1 paragraphs).
	In regard to claim 9, Dakin et al. disclose a system for detecting a given gas species present in a gaseous sample, the system comprising:
(a) a first optical pulse directed along a first arm path and a second optical pulse directed along a second arm path with a time delay between the first and second optical pulses, the first and second optical pulses each having a duration and carrying optical power (e.g., “… light from two spectrally-similar light sources … switching is facilitated by driving the two sources in anti-phase … consequence of this arrangement is a beam of two temporally-diplexed components of similar net intensities …” in the first two section 2.1 paragraphs) within an excitation spectrum encompassing at least one absorption spectral band of the given gas species, the first arm path having an optical gas filter unit containing an amount of the given gas species to be detected (e.g., see “100%” in the “Reference Cell” in Fig. 1) and configured for attenuating the first optical pulse at the at least one absorption band (e.g., “… light from two spectrally-similar light sources is combined after passing one beam through a reference gas and the other not … light component which passed through the sample of gas in the reference cell will contain less light on the ” in the second section 2.1 paragraph);
(b) a measurement/reference optical beam splitter disposed along the first and second arm paths and configured for splitting the temporally delayed first and second optical pulses into temporally delayed measurement optical pulses propagating respectively along first and second measurement paths, and into temporally delayed reference optical pulses propagating respectively along first and second reference paths, the gaseous sample being disposed across the first and second measurement paths (e.g., see the second of the “Beamsplitters” in Fig. 1 that direct first portions of the temporally delayed first and second optical pulses to “Reference Signal Detector” and second portions of the temporally delayed first and second optical pulses to “Measurement Signal Detector” wherein the first portions can be labeled as temporally delayed reference optical pulses and the second portions can be labeled as temporally delayed measurement optical pulses);
(c) a measurement optical detector (e.g., see “Measurement Signal Detector” in Fig. 1) disposed in the first and second measurement paths, downstream from the gaseous sample (e.g., see “Unknown %” in the “Measurement Cell” in Fig. 1), and configured for measuring measurement signal values of the temporally delayed measurement optical pulses after propagation along the first and second measurement paths;
(d) a reference optical detector (e.g., see “Reference Signal Detector” in Fig. 1) disposed in the first and second reference paths and configured for measuring reference signal values of the temporally delayed reference optical pulses after propagation e.g., “… net intensity modulation of the combined beams is set to zero before it is passed through the measurement cell … modulation index of the combined signals monitored by the reference detector …” in the first section 2.1 paragraph and the second section 4 paragraph); and
(e) a computer detecting the given gas species in the gaseous sample based on the measurement signal values and the reference signal values (e.g., “… After passing through the measurement cell, the beam in our arrangement is finally directed onto an optical detector by means of which the intensity modulation is ascertained. When this modulation component is divided by the mean DC optical intensity, an intensity modulation index is found and a useful quantitative measure of the gas concentration is achieved …” in the second section 2.1 paragraph).
The system of Dakin et al. lacks an explicit description that the “… beam of two temporally-diplexed components …” is generated from a primary optical pulse directed from an optical pulse generator along a primary optical path then split via a source optical beam splitter into the first optical pulse directed along the first arm path and the second optical pulse directed along the second arm path with the time delay between the first and second optical pulses caused by a first time delay unit disposed in one of the first and second arm paths.  However, Yamate et al. teach (second and third column 6 paragraphs, last column 7 paragraph to second column 8 paragraph, and first column 10 paragraph) that “… splitter … coupler … two pulses are received at the spectrometer for each pulse of the source … second pulse which has been delayed by the delay line fiber 262”. The delayed pulse is ”.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to generate the “… beam of two temporally-diplexed components …”of Dakin et al. by splitting (via a beam splitter) a primary optical pulse (from a single source), in order to eliminate the cost of a second source by TDM utilizing “additional optical splitters, couplers, and delay lines” (e.g., a first time delay unit disposed in one of the first and second arm paths).
	In regard to claim 13 which is dependent on claim 9, Dakin et al. also disclose that the gaseous sample is enclosed in a transparent chamber (e.g., see “Unknown %” in the “Measurement Cell” in Fig. 1).  Alternatively it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the “Measurement Cell” is a transparent chamber.
	In regard to claim 14 which is dependent on claim 9, Dakin et al. also disclose an emission assembly configured to redirect the first and second measurement paths along an outgoing open path directed towards a distant target and a collection assembly configured to redirect a return path from the distant target towards the measurement optical detector, the gaseous sample being distributed along at least one of the outgoing open path and the return path (e.g., “… detection and monitoring of gases and gas mixtures play a crucial role in many real-world environmental and industrial applications. This may involve, for example, the monitoring of gas species of relevance for health and safety issues, or the real-time monitoring of gaseous ” in the first section 1 paragraph and the third section 4 paragraph).  Alternatively it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the gaseous sample of Dakin et al. being distributed along an outgoing open path, in order to for “real-time monitoring of gaseous products and by-products”.
	In regard to claim 15 which is dependent on claim 9, Dakin et al. also disclose an optical beam combiner downstream from said optical gas filter unit (e.g., see the “Reference Cell” in Fig. 1) and being configured for combining the first and second arm paths along a common path (e.g., see the first of the “Beamsplitters” in Fig. 1 that combines the first and second arm paths along a common path).
	In regard to claims 18 and 20 which are dependent on claim 15, the system of Dakin et al. lacks an explicit description that the source optical beam splitter, the first time delay unit, the optical beam combiner collectively forming a first optical assembly, and a second optical assembly having the measurement/reference optical beam splitter and the first and second reference paths having a second time delay unit configured to cause a time delay being at least twice as long as the time delay caused by the first time delay unit, the measurement optical detector and the reference optical detector being a same optical detector.  However, Yamate et al. teach (second and third column 6 paragraphs, last column 7 paragraph to second column 8 paragraph, and first column 10 paragraph) that “… splitter … coupler … two pulses are received at the spectrometer for each pulse ”.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to dispose “additional optical splitters, couplers, and delay lines” (e.g., a second time delay unit to cause a time delay being at least twice as long as the time delay caused by the first time delay unit) in the first and second reference paths of Dakin et al., in order to eliminate the cost of a reference optical detector by TDM using a single detector to measure four pulses from a single source generated pulse.
Claim(s) 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dakin et al. in view of Yamate et al. as applied to claim(s) 1 above, and further in view of Passaro et al. (US 4,692,621).
	In regard to claim 2 which is dependent on claim 1, the method of Dakin et al. lacks an explicit description of measuring an offset value of the measurement optical detector, the offset value being indicative of the value measured by the measurement optical detector in absence of any optical pulse incident thereon, said detecting comprising determining a concentration value of the given gas species present in the gaseous sample based on the measurement signal values, the offset value of the measurement optical detector, and the reference signal values.  However, Passaro et al. teach (fifth column 3 paragraph and third column 9 paragraph) to “… block the source radiation from the sample cell so that the detector signal may be used to indicate combined  a rezeroing will recalibrate the device where significant changes have occurred in background conditions …”.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to determine the concentration value of the given gas species present in the gaseous sample of Dakin et al. based on the measurement signal values, the reference signal values, and the offset value of the measurement optical detector, in order to correct for “background radiation, detector null, electronics offset, etc. (i.e., background noise)”.
	In regard to claim 10 which is dependent on claim 9, the system of Dakin et al. lacks an explicit description that the measurement optical detector measures an offset value in absence of any optical pulse incident thereon, said computer determining a concentration value of the given gas species in the gaseous sample based on the measurement signal values, the offset value of the measurement optical detector, and the reference signal values.  However, Passaro et al. teach (fifth column 3 paragraph and third column 9 paragraph) to “… block the source radiation from the sample cell so that the detector signal may be used to indicate combined effects such as background radiation, detector null, electronics offset, etc. (i.e., background noise) … automatic zeroing is initiated by the controller 41 upon the sensing of a predetermined change in the amplitude of the pulse in the reference filter. A preferred level is of the order of 0.2 percent change. Such a rezeroing will recalibrate the device where significant changes have occurred in background conditions …”.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to  et al. based on the measurement signal values and on an offset value of the measurement optical detector, in order to correct for “background radiation, detector null, electronics offset, etc. (i.e., background noise)”.
Claim(s) 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dakin et al. in view of Yamate et al. as applied to claim(s) 1 and 14 above, and further in view of Coates (US 2017/0146450).
	In regard to claim 7 which is dependent on claim 1, Dakin et al. also disclose that subsequent to said production and prior to said measuring, filtering out optical power contained within said excitation spectrum (e.g., “… addition of an interference ﬁlter, contained within the dual lens-collimator optics, positioned in the network between the two ﬁbre couplers, is used to pre-select the required region of the LED spectra for O2 sensing …” in the second section 4 paragraph).  The method of Dakin et al. lacks an explicit description that as the temporally delayed measurement optical pulses are propagated across the gaseous sample at least one of fluorescence and Raman scattering is produced in the gaseous sample, the measured signal values being indicative of said at least one of fluorescence and Raman scattering produced in the gaseous sample.  However, Coates teaches (paragraph 14) that “… measurement chamber may also include a single component optical interface fabricated as a refractive optic that works in an internal reflectance or optional transmittance modes (or light scattering or fluorescence modes) …”.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the system of Dakin et al. to measure at least one of fluorescence and Raman 
	In regard to claim 17 which is dependent on claim 14, Dakin et al. also disclose at least one filter element disposed upstream from the measurement optical detector, the at least one filter element being configured to filter out optical power contained within said excitation spectrum (e.g., “… addition of an interference ﬁlter, contained within the dual lens-collimator optics, positioned in the network between the two ﬁbre couplers, is used to pre-select the required region of the LED spectra for O2 sensing …” in the second section 4 paragraph).  The system of Dakin et al. lacks an explicit description that at least one of fluorescence and Raman scattering is produced in the gaseous sample as the temporally delayed measurement optical pulses propagate across the gaseous sample, the measured signal values being indicative of the at least one of fluorescence and Raman scattering produced in the gaseous sample with the at least one filter element disposed in the first and second measurement paths downstream from the gaseous sample.  However, Coates teaches (paragraph 14) that “… measurement chamber may also include a single component optical interface fabricated as a refractive optic that works in an internal reflectance or optional transmittance modes (or light scattering or fluorescence modes) …”.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the system of Dakin et al. to measure at least one of fluorescence and Raman scattering when the given gas species has fluorescence and Raman scattering signal having a higher signal than absorption signal within a desired operating wavelength selected with the filter disposed downstream from the gaseous sample.
Response to Arguments
Applicant’s arguments with respect to the amended claims have been fully considered but are moot in view of the new ground(s) of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shun Lee whose telephone number is (571)272-2439.  The examiner can normally be reached on Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SL/
Examiner, Art Unit 2884

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884